Judgment affirmed, with costs to plaintiff against defendant Long Island Lighting Company and with costs to each *668third-party respondent against the corresponding third-party appellant; no opinion.
Concur: Chief Judge Fuld and Judges Burke, Scileppi, Bergan, Keating and Breitel. Judge Van Voorhis dissents, in part, and votes to reverse and to dismiss the complaint as to defendant Tanwood upon the ground that no actionable negligence has been shown upon its part. Moreover, if defendant Tanwood were to be chargeable with negligence, as the court is holding, it would necessarily be active negligence which would preclude indemnification from the Long Island Lighting Company.